DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 4/14/2022, with respect to the claim rejections under McDonald US 2016/0123866 made in the Non-Final Office Action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of Tumlinson et al. US 2006/0089681.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald US 2013/0123866 in view of Tumlinson et al. US 2006/0089681.
Regarding claims 1 and 10: McDonald discloses a medical lead system 100 (figure 1) comprising: a first lead porting 104 (figure 1) comprising a first elongate body extending along a longitudinal axis from a distal to a proximal end and including a coupling recess212 (“slot”, figures 2A/2B); and a second lead portion 106 (“extension” figure 1) comprising; a second elongate body extending along the longitudinal axis from distal to proximal ends; and a connector 111 (“receptacle”, figure 1) defining a channel (the lumen of the receptacle is considered to be a channel) configured to receive the proximal end of the first lead portion and comprising a coupling member 107 (figure 1) configured to mechanically engage the coupling recess to secure the first lead portion the second lead portion in an axial direction relative to the longitudinal axis when inserted into the channel; and wherein one of the first lead portion or the second lead portion carries one or more electrodes (electrodes are shown  as 204 in figures 2A/2B).  McDonald discloses the claimed invention however McDonald does not specifically disclose that the coupling recess extends around an entire circumference of the first elongate body of the lead.  Tumlinson however teaches of a similar implantable lead 22 which has a locking recess 32 (figures 2 and 6) which is annular (paragraph 0041).  It is noted that the definition of annular is to form a ring therefore the annular locking recess clearly extends around the entirely of the lead.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McDonald to include an annular locking/coupling recess, as taught by Tumlinson, in order to lock the lead into place within the header (Tumlinson  paragraph 0051).  
Regarding claims 19 and 21:  McDonald discloses a medical lead system 100 (figure 1) comprising an elongate body 104 (figure 1) extending along a longitudinal axis from distal to proximal ends; wherein the elongate body defines a coupling recess 212 (figures 2A/2B), wherein the proximal end of the elongate body is configured to be received in a channel (lumen of the receptacle 111, figure 1) defined by a connector 111 (figure 1) extending from a distal end of a medical lead extension 106 (figure 1); and wherein the coupling recess 212 (figures 2A/2B) is configured to receive a coupling member 107 (figure 1) of the lead extension to mechanically secure the 3elongate body to the lead extension in an axial direction relative to the longitudinal axis when inserted into the channel. McDonald discloses the claimed invention however McDonald does not specifically disclose that the coupling recess extends around an entire circumference of the first elongate body of the lead.  Tumlinson however teaches of a similar implantable lead 22 which has a locking recess 32 (figures 2 and 6) which is annular (paragraph 0041).  It is noted that the definition of annular is to form a ring therefore the annular locking recess clearly extends around the entirely of the lead.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McDonald to include an annular locking/coupling recess, as taught by Tumlinson, in order to lock the lead into place within the header (Tumlinson  paragraph 0051).  
Regarding claims 2-3 and 11-12: McDonald discloses that the coupling recess 212 (figure 2B) defines a recess radially offset inward relative to a major surface of the elongate body 104 (figure 1) of the first lead portion, and wherein the coupling member 107 (figure 1) comprises a displaceable protrusion configured to mechanically engage the coupling recess (paragraphs 0027-0028). The coupling member includes a pin (figure 1, also see figures 5A-5E).
Regarding claims 4 and 13:  McDonald discloses that the coupling member 107 (figure 1) is disposed within a cavity defined by a body of the connector (see figures 1 and 4; the cavity is seen best in figure 4 in which the fastener 107 is inserted also see paragraph 0035).
Regarding claims 5 and 14:  McDonald discloses that the coupling member (see figures 5A-E) comprises a resilient material (paragraph 0040; to be resilient is considered to be able to maintain the structure after force has been applied and the force is then removed). 
Regarding claims 6-7 and 15-16:  McDonald disclose that the proximal end 208 (figures 2A/2B) of the first lead portion 104 (figures 2A/2B)  comprises multiple electrical terminals 206 (figures 2A/2B) extending around the longitudinal axis and disposed at different positions on the first lead portion body relative to the longitudinal axis (figures 2A/2B), the electrodes 204 (figures 2A/2B) are electrically coupled to the terminals 206 (this is a common configuration in the art; see paragraph 0026), and the connector111 (figures 1 and 4) further comprises  electrical contacts 312 (figure 3C) on the surface defining the channel and is configured to electrically couple the electrical terminal to the first lead portion (see paragraph 0031).  McDonald further discloses that the electrical contacts of the second lead portion comprises a plurality of contacts also disposed at separate locations along the longitudinal axis so that the contacts of the two portions match up for electrical continuity (see figure 4).
Regarding claims 8 and 17:  McDonald discloses a medical lead is the first lead portion (104 is an implantable neurostimulator, see the abstract) and the second lead portion 106 is a lead extension (see paragraph 0023). 
Regarding claims 18, 20 and 22:  McDonald discloses that the proximal end of the second lead portion 106 (figure 1) is configured to be electrically coupled to an IMD 102 (figure 1). 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald US 2013/0123866 in view of Tumlinson et al. US 2006/0089681 and further in view of Nageri US 2019/0083793.
Regarding claim 9:  McDonald/ Tumlinson discloses that the proximal end of the second lead portion 106 (figure 1) is configured to be electrically coupled to an IMD 102 (figure 1). However, McDonald/ Tumlinson does not specifically disclose the coupling recess is disposed distal to an electrical terminal and proximal to the electrode contacts.  Nageri however teaches of a similar locking mechanism (see figures 5A-5B, 580a/580b lock lead 503 into place) in which locking mechanisms 580a/580b contact the lead 503 in a position that is between the contacts and electrodes (see figures 5A and 5B).  It is noted that the locking recess is disclosed in both the McDonald and Tumlinson references.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McDonald/ Tumlinson to locking the lead into place between the electrical contacts and the electrodes, thus forming a locking mechanism which is distal to electrical terminals and proximal to electrodes, as taught by Nageri, in order to engage the terminals of the lead once inserted into the passage (abstract Nageri). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792